DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 4/5/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-5, 7-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) generating a graph model specifying nodes representing user accounts and the set of transactions as edges between pairs of nodes; identifying a plurality of attribute clusters in the graph model, wherein the attribute clusters include attributed nodes that have attribute values specified by the second set of information; and determining using topological information of the graph model and the plurality of attribute clusters, a plurality of subsets of recipient user accounts. Claim 10 has similar limitations as claim 1.

The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for analyzing information concerning transactions between user accounts of a service and attribute information of some of the user accounts of the service to generate a model, and in turn using the model to determine subsets of user accounts and to derive insights into the security and performance of the service which is a commercial and legal interaction.  The mere nominal recitation of a computer system comprising a computer processor circuit; and a computer-memory storing instructions executable by the computer processor circuit to cause the computer system to perform claim operations  do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receiving a first set of information that describes a set of transactions between pairs of user accounts of a service…, and  
The additional elements of a  computer system comprising a computer processor circuit; and a computer-memory storing instructions executable by the computer processor circuit to cause the computer system to perform claim operations of generating a graph model, identifying using the graph model, a plurality of attribute clusters in the graph model, inserting an additional node into the graph model and connecting the additional node to the attributed node and determining using topological information of the graph model and attribute clusters, a plurality of subsets of recipient user accounts are recited at a high-level or generality (i.e., as a generic computer system comprising generic computer processor circuit and memory storing instructions that are executable by the computer processor circuit) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)); and the limitation in claim 18 of masking attributed nodes, amounts to well-understood, routine and conventional activities previously known in the industry (see MPEP 2106.05(d)).  Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

Furthermore,  regarding claim 18, Wong (US 7,937,375) and Zhu (US 2020/0265092) indicate that masking of nodes are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the masking of nodes limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 3.  The well understood routine and conventional computer functions claimed in a generic manner cannot provide an inventive concept.
Under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the computer system receiving a first set of information describing transactions between pairs of user accounts of a service and receiving a second set of information specifying attribute values for user accounts of the service are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a Berkheimer Option 2.   The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-5, 7-21 is/are ineligible.
Response to Arguments

	5.	In response to the cancellation of claim 6, the Examiner withdraws the claim objections.
In response to the amendment of the claims, the Examiner withdraws the 35 U.S.C. § 102 and 103 rejections.

On pages 9-11 of the Remarks, Applicants contend that the claims are not directed to an abstract idea and under PTO guidance do not fall into one of the groupings of abstract ideas. The Examiner respectfully disagrees.
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e., a computer processor circuit, a computer–memory storing instructions executable by a computer processor circuit to cause the computer system to perform claimed operations , claim 1 recites abstract 
Applicant further contends that claim 1 recites "inserting an additional node into the graph model and connecting the additional node to the attributed nodes in the respective attribute cluster with weighted attribute edges, wherein the additional node represents the attribute values of the attributed nodes clustered in the respective attribute cluster," and "determining, with the computer system using topological information of the graph model and the additional nodes, a plurality of subsets of recipient user accounts" and that the use of an "additional node" that "represents [] attribute values" and using topological information and the additional nodes to "determine...a plurality of subsets of recipient user accounts" recite significantly more than an abstract idea. The argument is not convincing.  The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The claims recite a generic computer 
In response to applicant's argument that the claimed features overcome the rejection under 35 USC 101,  it is noted that the features upon which applicant relies (i.e., [t]he techniques described herein enable determination of subsets (also referred to herein as community detection) from among large scale augmented graph networks."  …. These techniques, unlike previous augmented graph analysis techniques, are able to scale and analyze large networks (e.g., at least on the scale of 100 million user accounts and 1.5 billion transactions), analyze networks containing heterogenous nodes (e.g., nodes without attributes and attributed nodes, and attributed nodes with different numbers of attribute values) and different types of attribute values."- Specification at [0030] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 12 of the Remarks, Applicants contend that the Specification recites an augmented graph model that can be constructed by constructing a graph model and then augmenting it directly and that "Using this technique, the attributed values set 112 is summarized in the augmented graph model without having to plot each attribute value individually." (emphasis added). "In various instances, the result is that fewer additional nodes and edges are added to the augmented graph model, which conserves computer processing and memory utilization,” the elements of claim 1 provide an improvement over existing technology and therefore are patent eligible under 35 USC 101. The argument is not persuasive because is not persuasive because the argued increase in efficiencies comes from a general-purpose computer, i.e., a processor.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1276 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0024371 (Hariramani et al.)-cited for transaction analysis, variety of attributes of entities, graph model, nodes and edges, attributes data, user graph attributes data models.
US 2019/0378051 (Widmann et al.)-cited for receiving transaction data, performing cluster analysis of the data; clustering algorithms; graphical model using nodes and edges, inserting and connecting nodes.
US 2019/0378050 (Edkin et al.)-cited for identifying patterns in transaction data to identify fraud; graph structure including nodes, identification of grouping of transaction, clustering algorithm used in the analysis of data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ELDA G MILEF/Primary Examiner, Art Unit 3694